TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00101-CR






Robbie Eugene Hubbard, Appellant




v.




The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0963485, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM


		This is an appeal from an order revoking community supervision.  Sentence was imposed
on January 6, 1997.  No motion for new trial was filed.  Notice of appeal was filed on February 19, 1997,
fourteen days after it was due.  Tex. R. App. P. 41(b)(1).  Although notice of appeal was filed within the
fifteen day grace period, no extension of time for filing was requested.  Tex. R. App. P. 41(b)(2).  Without
a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want
of jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

		The appeal is dismissed.


Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:   March 6, 1997

Do Not Publish.